IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

 

ROBERT A. GRIFFIN, )
)
Plaintiff, )
) Case No. 3:19-cv-9

Vv. )

) Judge Walter H. Rice
DARLING INGREDIENTS, INC. F/K/A )
DARLING INTERNATIONAL, INC., ef al.)
)
Defendants. )

ORDER

This matter came before the Court on Defendant Federal Insurance Company’s Unopposed
Motion for Extension of Time to File Reply in Support of Its Motion to Dismiss. The Court finds
said motion to be well taken and Orders that said motion be granted.

It is therefore ORDERED that the deadline for Federal Insurance Company to file its Reply

is extended from May 10, 2019 to May 20, 2019.

IT IS SO ORDERED. C
LDP VTS

UNITED STATES DISTRICT JUDGE

 
